STONE, J.
If this record presented the case of a contract by Mrs. Samuel, either express or implied, to pay Dr. Gunn for his services, he would be entitled to recover in this proceeding what seems to be a just demand in favor of Dr. Gunn.—Walker and Wife v. Smith, 28 Ala. B. 569 ; Collins v. Rudolph, 19 Ala; R. 616 ; Colvin v. Currier, 22 Barbour, 371.
The proof, however, clearly shows, that Mr. Samuel, the husband, employed and called in Dr. Gunn ; and there is no evidence that Mrs. Samuel was at all consulted, or gave any authority or assent that he should be employed on the faith or credit of her separate estate. It being the legal, as well as moral duty of the husband, to supply proper medical assistance to his sick wife, it is manifest that a legal liability rests on Mr. Samuel to pay the medical bill of Dr. Gunn.—See Cothran v. Lee, 24 Ala. 380; Zeigler v. David, 23 Ala. 127; 2 Bright on H. & W. 5, 6, 7, 8, 10; I Parsons on Con. 253, et seq.; ib. 286, et seq. The declaration of Mrs. Samuel, made to her father during her last illness, did not impose on her an original liability, or render her separate estate responsible for the debt of another. We have found no ease which would authorize the relief sought by this bill.
The decree of the chancellor is affirmed.